Citation Nr: 1108031	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-28 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for ulcerative colitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to June 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.    


FINDING OF FACT

The preponderance of the medical evidence does not link the Veteran's current ulcerative colitis with her military service.


CONCLUSION OF LAW

Service connection for ulcerative colitis is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that her currently diagnosed ulcerative colitis is related to her service with the United States Air Force from March 1996 to June 2000.  Specifically, the Veteran notes that she first began suffering from abdominal pain and discomfort, distension, and associative diarrhea during service, contends that this was misdiagnosed as an acute gastrointestinal disorder, and contends that her current ulcerative colitis (which was not diagnosed until 2006) began during military service.    

Legal Criteria

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Factual Background

The Veteran's service treatment records primarily show that she was treated for abdominal pain and discomfort, distension, and associative diarrhea on several occasions during service.  A February 1997 entry described epigastric abdominal pain consistent with peptic ulcer disease for five days.  Another entry in February 1997 showed complaints of abdominal pain consistent with a UTI (urinary tract infection).  In April 1997 she was diagnosed with acute gastroenteritis with GI (gastrointestinal) symptoms for 12 hours.  She was again diagnosed with acute gastroenteritis with GI (gastrointestinal) symptoms for one day in November 1998.  In December 1999 she was diagnosed with a GI virus.  She had diarrhea for four days, then resolved, vomiting for two episodes.  There were other entries for pelvic pain/left lower quadrant pain, but no diarrhea or bowel symptoms were noted.  In a January 2000 memorandum to her commanding officer regarding the contents of her medical records, the Veteran noted that she had been diagnosed with an ulcer in 1997.  She was discharged from service in June 2000 but a separation examination is not of record.

Post-service private treatment records show gastrointestinal complaints.  Significantly, the Veteran complained of pelvic pain in August 2000.  Thereafter, in May 2002 the Veteran complained of "mucous bowel movements that happen every couple of days" and stated that "a little bit of blood" came out with the mucous.  She denied any pain to the bowel movements but reported that her mother had a history of Crohn's disease.  A June 2002 treatment report notes that the Veteran underwent colonoscopy which was within normal limits.  At the June 2002 visit the Veteran complained of severe cramping that seemed to come and go and was diagnosed with pelvic pain.  Notably, it appeared that the colonoscopy was done during the period of pelvic pain.  In December 2003 the Veteran was seen for a consultation regarding her breathing issues.  In the review of systems it was noted, "GI:  No recent change in her bowel habits.  No blood in stools.  No diarrhea or constipation.  No significant reflux disease."  In December 2004 the Veteran complained of abdominal pain again and an assessment of irritable bowel syndrome was made.  It was also noted that the abdominal pain was "probably an ulcer."  In January 2005 she underwent EGD (esophagogastroduodenoscopy) which showed "erythema and granularity in the antrum compatible with gastritis."  A subsequent April 2005 biopsy of the colon revealed a diagnosis of "mild/active chronic colitis."  Finally, in January 2006 the Veteran underwent a colonoscopy which revealed a diagnosis of colitis.  

The Veteran submitted a claim for service connection for ulcerative colitis in October 2006.  In connection with this claim she submitted several statements from Dr. J.P., her private physician which diagnosed ulcerative colitis in January 2006.  In a July 2007 statement Dr. J.P. wrote that, according to the Veteran, she first began experiencing gastrointestinal symptoms seven years earlier, during the Veteran's active military service.  According to the Veteran, at that time it was felt that it was peptic ulcer disease or irritable bowel syndrome and she was treated accordingly.  Dr. J.P. indicated that colitis was definitively diagnosed by colonoscopy in January 2006.  Dr. J.P. opined that the gastrointestinal symptoms the Veteran first experienced when she was 23 or 24 were probably ulcerative colitis/inflammatory bowel disease symptoms.  Dr. J.P. also wrote that it frequently takes many years of symptoms before arriving to the correct diagnosis of inflammatory bowel disease.  

Dr. J.P. submitted another statement dated in November 2007 wherein he wrote that he had been treating the Veteran for ulcerative colitis for the past 3 years and her symptoms started eight or nine years earlier while she was in the military.  She was having symptoms of diarrhea, abdominal pain, and some epigastric discomfort.  She was treated for an ulcer and, despite this, continued to have symptoms.  She did not undergo a colonoscopy at that time but was diagnosed with irritable bowel syndrome.  Despite treatment for irritable bowel syndrome, her discomfort and pain continued.  She underwent a colonoscopy when she was relatively asymptomatic and her colonoscopy was normal.  When Dr. J.P. saw her he performed another colonoscopy which was consistent with ulcerative colitis.  According to Dr. J.P., the Veteran's history was not an unusual course for inflammatory bowel disease.  Frequently, patients are diagnosed with irritable bowel syndrome initially, later to find that the symptoms were really an inflammatory bowel disease.  Dr. J.P. opined that this is what happened with the Veteran given her description of symptoms beginning in her early twenties, it just took several years to come to a correct diagnosis.  

The Veteran was afforded a VA examination in November 2007.  At that time, the examiner reviewed the claims file, including the July 2007 and November 2007 statements from Dr. J.P., and confirmed a diagnosis of ulcerative colitis.  The examiner noted the Veteran's service treatment records showing entries for abdominal pain and diarrhea which were attributed to acute gastroenteritis or GI virus and indicated that she did not see anything in the Veteran's service treatment records suggesting long-standing or intermittent, recurrent diarrhea, rectal bleeding, or leaking stool.  The first time the Veteran underwent colonoscopy was in May 2002 when she reportedly had mucus bowel movement with a little bit of blood.  The examiner indicated that the May 2002 colonoscopy was also performed given the Veteran's family medical history as her mother had Crohn's disease.  However, according to the VA examiner, there was no documentation in the history of the May 2002 note that this had been an ongoing, chronic problem.  The VA examiner noted that colonoscopies can sometimes be negative if the flare-up is over or very mild, but the examiner also indicated that the bigger issue was dating the Veteran's current ulcerative colitis to the year 2000 or prior and the examiner again wrote that there was no evidence that symptoms including mucus bowel movement with blood had been a chronic or ongoing problem.  The VA examiner wrote that she did not see evidence in the Veteran's service treatment records of a condition that sounded like ulcerative colitis.  Therefore, the VA examination opined that it was less likely than not, less than 50 percent probability, that the Veteran's ulcerative colitis findings were the same as the complaints noted during her military service.  
    
Dr. J.P. submitted a third statement in July 2008.  At that time Dr. J.P. reiterated the findings reported in the November 2007 statement and included the opinion that it was more likely than not, greater than a 50 percent probability, that the Veteran's ulcerative colitis occurred while she was in the United States Air Force.  

In response to the July 2008 statement from Dr. J.P., the claims file was returned to the November 2007 VA examiner for review and another opinion.  In July 2008, the November 2007 VA examiner reviewed the claims file once more, including the Veteran's service treatment records showing several gastrointestinal complaints, post-service treatment records showing a normal colonoscopy in June 2002 and a diagnosis of ulcerative colitis in January 2006, as well as the July 2007, November 2007, and July 2008 statements from Dr. J.P.  Again, the VA examiner wrote that there really was no evidence of symptoms consistent with ulcerative colitis during the Veteran's active duty service time which ended in the year 2000.  It was not until two years later, 2002, that she complained of mucous and blood in her bowel movements and a colonoscopy was done shortly thereafter which appeared normal.  It is not until 2004 that a diagnosis of irritable bowel syndrome appeared.  The VA examiner wrote that it was possible that the Veteran's ulcerative colitis could have had its onset in 2004 with the irritable bowel diagnosis or even possibly as far back as 2002, even though the colonoscopy was negative.  However, to date the Veteran's ulcerative colitis as having its onset during active service, which ended in 2000, would not be supported by the medical evidence.  The VA examiner wrote that Dr. J.P. did not have the benefit of being able to review the claims file.  Dr. J.P. was only able to go by the Veteran's history in which she reported that her symptoms of diarrhea, abdominal pain, and epigastric discomfort started eight to nine years prior to the time the note was written in 2008.  Therefore, the VA examiner again opined that it was less likely than not, less than 50 percent probability, that the Veteran's currently diagnosed ulcerative colitis was related to her military service showing complaints of abdominal pain.    

Analysis

In evaluating the evidence of record the Board has both the duty and authority to consider the credibility of and probative weight to be assigned to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Most of the probative value of a medical opinion lies in its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Given the evidence of record, the Board finds that service connection for ulcerative colitis is not warranted.  Although Dr. J.P. has opined that that the Veteran's ulcerative colitis began during her military service, the Board finds that opinion is outweighed by the VA opinion.  As was noted by the VA examiner in the July 2008 report, Dr. J.P. did not have the benefit of being able to review the claims file.  Dr. J.P. was only able to go by the Veteran's history in which she reported that her symptoms of diarrhea, abdominal pain, and epigastric discomfort started eight to nine years prior to the time the note was written in 2008.  In contrast, the VA examiner reviewed the claims file in great detail, noting every service treatment record and post-service treatment record showing GI complaints leading up to the Veteran's diagnosis of ulcerative colitis in 2006 and concluded that the Veteran's ulcerative colitis may have begun as early as 2004 or possibly 2002 but there was no medical evidence that it began as early as 2000, in service.  The VA examiner provided reasons and bases for this conclusion and pointed to evidence which supported the conclusion.  For these reasons, the Board concludes that the opinion of the VA examiner is entitled to more probative weight than the opinion of Dr. J.P. 

The Veteran's claim for service connection includes her own assertion that her current ulcerative colitis began during her military service.  The Board does not doubt the sincerity of the Veteran's beliefs, nevertheless, as a lay person not trained in medicine, her opinion that her current disability is causally related to active service is not competent evidence required to establish service connection.  Jandreau, 492 F.3d at 1372.  Rather, medical evidence on this point is required.  Although this case contains medical opinions supporting and negating the Veteran's claims, the Board finds the VA medical examiner's opinion to be more probative, for reasons described above.  

In short, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for ulcerative colitis, and the appeal is denied.  As there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim that would give rise to a reasonable doubt in favor of the Veteran, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
  
Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant substantially compliant pre-adjudication notice by letter dated in December 2006.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an adequate physical examination, obtained adequate medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although she declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for ulcerative colitis is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


